Citation Nr: 0842904	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound of the left shoulder with 
fracture of the clavicle.

2.  Entitlement to a rating in excess of 20 percent for 
deformity of the right shoulder with surgical absence of the 
proximal one-third of the right clavicle.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This case was the subject of an October 2008 hearing before 
the undersigned Veterans Law Judge.

At his Board hearing in October 2008, the veteran submitted a 
written statement expressing his desire to withdraw his 
appeals for a rating in excess of 30 percent for gunshot 
wound residuals of the right side of the neck, and for a 
rating in excess of 50 percent for traumatic paralysis of the 
right cervical sympathetic nerve with right Homer's syndrome 
and ptosis of the right eyelid.  By regulation, his notice of 
disagreement and substantive appeal as to these issues are 
therefore deemed withdrawn.  See 38 C.F.R. § 20.204(c).  As a 
result, the Board lacks jurisdiction over these issues, and 
they are not for appellate consideration by the Board.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to a June 2006 notice letter sent to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) in 
connection with the claims on appeal, the veteran in June 
2006 submitted to the RO a release for records of VA and 
private treatment.  He indicated he had received treatment at 
various VA treatment centers and hospitals from 1945 to the 
present, and also identified a current treating physician.  A 
computer search appears to indicate that the physician the 
veteran identified, Dr. K.F., is a private internal medicine 
physician who practices at the address indicated in the June 
2006 medical release.  This appears to be in addition to VA 
care that the veteran receives from VA.  A printout from a 
report of a June 2006 VA eye examination reflects that as of 
June 2006 the veteran received 11 outpatient medications from 
VA, and that his ongoing medical problems as recorded by VA 
include service-connected residuals of the gunshot wounds for 
which he is service-connected.  At his October 2008 Board 
hearing, the veteran stated that he continued to receive care 
through VA.  (See October 2008 Board hearing transcript 
(Tr.), page 5.)  The private and VA treatment records 
identified by the veteran would be useful in adjudication of 
his claims for increased ratings and for a TDIU.  See 38 
U.S.C.A. § 5103A(a)-(c).  The records sought should include 
those dating from April 2005, one year prior to the date of 
his current claims for increased ratings.  See 38 C.F.R. 
§ 3.400(o)(2).

Additionally, at his October 2008 Board hearing, the veteran 
indicated that his left and right shoulder conditions had 
gotten worse over the last couple of years.  He indicated 
there was now more pain and discomfort of the shoulders, 
affecting his ability to do physical work.  (Tr. at 5).  He 
asserted that although his other service-connected 
disabilities had remained static his shoulders had gotten 
worse.  (Tr. at 8.)  He further indicated that he now had 
arthritis of both shoulders.  (Tr. at 9.)  The printout of a 
report of a June 2006 VA eye examination does include 
notations of degenerative joint disease of the cervical spine 
and osteoarthritis.  Radiology reports of X-rays taken at the 
veteran's June 2006 orthopedic examination were not 
associated with the claims file and would be useful in 
ascertaining the severity of the veteran's shoulder 
disabilities.  The Board further notes that the June 2006 VA 
orthopedic examiner did not provide opinions as to the extent 
the veteran's left and right shoulder disabilities were 
affected by functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
new VA examination reflecting additional disability due to 
such factors, any arthritis present, and any worsening of the 
veteran's left and right shoulder disabilities over the last 
two years would be useful in adjudication of his claim.  See 
38 U.S.C.A. § 5103A(d).

Additionally, at his June 2006 VA examination, the veteran 
described symptoms of what the VA examiner characterized as 
an extensive scar on his left arm.  From the VA examination 
report it is clear that the scar is a residual of the repair 
of his service-connected gunshot wounds.  At his October 2008 
Board hearing, the veteran indicated that this scar was 
painful when his clothes rubbed against it.  (Tr. at 8.)  A 
thorough VA examination of the veteran's left and right 
shoulder scars would be useful in ascertaining the full 
extent of the veteran's residuals of his service-connected 
gunshot wounds.  See 38 U.S.C.A. § 5103A(d). 

As development of the veteran's increased rating claims may 
have a substantial impact on the veteran's claim for a TDIU, 
this matter must be remanded to the RO as well.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his service-connected 
disabilities from April 2005 forward.  
After any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought must include those of 
treatment with Dr. K. F. in Willbury, MA, 
and those of treatment at VA, for the 
period from April 2005 forward.  (See 
medical release dated in June 2006.)

2.  Once all available medical records have 
been received, the RO should make 
arrangements with the appropriate VA medical 
facility or facilities for the veteran to be 
afforded a VA examination for the purpose of 
determining the current severity of his 
service-connected left and right shoulder 
disabilities, and the extent to which his 
service-connected disabilities impact his 
ability to secure or follow a substantially 
gainful occupation.
 
The examiner should perform full range of 
motion studies of and comment on the 
functional limitations of the service-
connected left and right shoulder 
disabilities caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  To the extent feasible, 
any additional functional limitation should 
be expressed in degrees as limitation of 
motion of the affected part.  

For the veteran's left and right shoulder 
scars, the examiner should describe the 
nature, extent, and size of each scar; 
whether it is painful on examination; 
stable or unstable; productive of 
limitation of function of the affected body 
part; superficial or associated with 
underlying tissue damage; and whether it is 
disfiguring. 

With respect to whether the veteran is able 
to secure or follow a substantially gainful 
occupation, to the extent possible, the 
examiner should distinguish functional 
impairment due to the veteran's service-
connected disabilities from any impairment 
due to any non-service-connected disability 
that may be present.  If no such 
distinction can be made without resort to 
mere conjecture or pure speculation, the 
examiner should so state.

3.  Readjudicate the issues of 1) 
entitlement to a rating in excess of 20 
percent for residuals of a gunshot wound of 
the left shoulder with fracture of the 
clavicle, 2) entitlement to a rating in 
excess of 20 percent for deformity of the 
right shoulder with surgical absence of the 
proximal one-third of the right clavicle, 
and 3) entitlement to a TDIU.  

In adjudicating the claims, the RO should 
consider whether separate ratings are 
warranted with respect to scars associated 
with the veteran's service-connected left 
and right shoulder disabilities.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

If any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



